t c no united_states tax_court square d company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p an accrual_method taxpayer is a u s corp and subs wholly owned by s a foreign corp p accrued but did not pay interest owed to s and another related_foreign_person during and and claimed deductions of such accrued interest in those years r disallowed any deduction in a year prior to the year the interest was actually paid and relies on sec_1_267_a_-3 income_tax regs in support of his position held the instant case raises the identical issue decided in tate lyle inc v commissioner t1t c revd and remanded 87_f3d_99 3d cir of whether sec_1_267_a_-3 income_tax regs is a valid exercise of the regulatory authority granted in sec_267 i r c in light of the reversal by the court_of_appeals for the third circuit we reconsider our holding -- - held further the two-part test of 467_us_837 applied under the first part of the chevron test sec_267 i r c authorizing regulations applying the matching principle of sec_267 i r c to foreign persons is not clear and unambiguous under the second part of the chevron test sec_1_267_a_-3 income_tax regs is a permissible construction of and not manifestly contrary to sec_267 i r c to the extent our opinion in tate lyle is inconsistent with this holding we will no longer follow it held further sec_1_267_a_-3 income_tax regs does not violate article of the convention with respect to taxes on income and property date u s -fr u s t robert h aland gregg d lemein john d mcdonald and holly k mcclellan for petitioner lawrence c letkewicz and dana ee hundrieser for respondent opinion gale judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioner claims overpayments of dollar_figure and dollar_figure for taxable years and respectively we must decide whether petitioner an accrual_method taxpayer may deduct certain interest owed to related foreign persons during the taxable years in which the interest was accrued but not paid unless otherwise noted all section references are to the internal_revenue_code in effect for taxable years and and all rule references are to the tax_court rules_of_practice and procedure factual background the facts have been stipulated by the parties and are so found we incorporate by this reference the stipulation of facts the first supplemental stipulation of facts and accompanying exhibits the following summary of the facts is based on the stipulations square d company a delaware corporation with its principal executive offices in palatine illinois is the common parent of an affiliated_group_of_corporations making a consolidated_return collectively petitioner petitioner computes consolidated_taxable_income on the basis of a calendar_year prior to its acquisition by schneider s a discussed below petitioner was a publicly held company whose stock was traded on the new york stock exchange during the years in issue petitioner was engaged in the united_states and abroad in the manufacture and sale of electrical distribution and industrial other issues raised in the instant case are considered in a separate opinion q4e- control products during the years in issue schneider s a schneider a french corporation with its principal executive offices in paris france was through its subsidiaries a multinational manufacturer and marketer of electrical distribution and industrial control equipment among other activities schneider owned directly or indirectly five major subsidiaries including merlin gerin s a mgsa and telemecanique s a tesa both french corporations around late or early schneider began taking steps to initiate a hostile takeover of petitioner in connection therewith schneider mgsa and tesa the schneider lenders organized square d acquisition co acq under the laws of california and subsequently delaware as a transitory entity to serve as a vehicle for the acquisition of petitioner the schneider lenders together owned percent of acq eventually after agreeing to acq’s purchase of petitioner’s outstanding_stock for a total purchase_price of about dollar_figure billion petitioner schneider and acq entered into a merger agreement in date on date the merger was consummated acq’s purchase of petitioner’s stock was financed through a combination of loans from banks capital contributions to acq from the schneider lenders and loans from the schneider lenders that were required to be subordinated to the bank loans subordinated loans - - the subordinated loans which totaled dollar_figure hada fixed maturity_date of date and provided for interest at an annual rate of percent payable quarterly beginning date effective date acq merged into petitioner which assumed acq’s obligations under the bank loans and the subordinated loans after the merger the schneider lenders owned percent of the stock of petitioner on date the schneider lenders transferred the subordinated loans to merlin gerin services s n c snc a belgian entity in return for a 100-percent ownership_interest in snc snc was classified as a partnership for u s federal_income_tax purposes as a result of the transfer the notes reflecting the subordinated loans were replaced with new notes designating petitioner as the borrower and snc as the lender a year later on date schneider made a loan also subordinated to the bank loans of dollar_figure million to petitioner subordinated loan the subordinated loan was evidenced by a promissory note which had a fixed maturity_date of date and provided for interest at an annual rate of percent payable quarterly beginning date although the promissory notes for the and subordinated loans made interest payable quarterly commencing date and respectively the promissory notes - - provide for payment of principal and interest to be subordinated to payment in full of all amounts outstanding under the bank loans the agreement for the bank loans in general prohibits any payment of principal or interest on the subordinated loans before date petitioner did not make any interest payments under the or subordinated loans during the years in issue rather petitioner accrued interest on the and subordinated loans during the years in issue as follows accrual year sub’d loans sub’d loan total dollar_figure dollar_figure big_number dollar_figure big_number the and subordinated loans constituted debt for u s federal_income_tax purposes schneider mgsa tesa and snc were not engaged_in_a_trade_or_business_within_the_united_states for u s federal_income_tax purposes during the years in issue interest accrued by petitioner had the following characteristics it was not includible in the gross incomes of schneider mgsa tesa or snc for u s federal_income_tax purposes it was from sources within the united_states for u s federal_income_tax purposes and i111 it was not effectively connected with the conduct of a u s trade_or_business for u s federal_income_tax purposes during the years in issue petitioner and the schneider lenders - were members of the same controlled_group_of_corporations as defined in sec_267 and f during the years in issue petitioner was a bona_fide_resident of the united_states and the schneider lenders were bona_fide residents of france within the meaning of article la and 2a of the convention with respect to taxes on income and property date u s -fr u s t treaty during the years in issue neither the schneider lenders nor snc maintained a permanent_establishment in the united_states within the meaning of the treaty article of the treaty would have applied to any payments by petitioner of the accrued interest on the and subordinated loans that occurred before date as a result the payments would have been exempt from taxes that otherwise would have been due under sec_881 and sec_1442 petitioner did not claim deductions for the interest accrued but unpaid with respect to the and subordinated loans on its returns for taxable years and during the course of the examination by respondent petitioner informally requested that it be allowed to deduct the amounts of interest accrued in and namely dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined petitioner was not entitled to the deductions discussion a secretary’s authority under sec_267 a introduction we must decide whether petitioner an accrual basis taxpayer may deduct the interest at issue during the taxable years in which the interest was accrued or must delay the deductions until the taxable years in which the interest was actually paid the answer to the question hinges on the validity of sec_1_267_a_-3 income_tax regs as that section applies to the interest in the instant case in general the regulation would prevent petitioner from deducting the interest until the amounts are actually paid not surprisingly respondent argues in favor of the validity of the regulation while petitioner argues against it we considered the identical issue in 103_tc_656 87_f3d_99 3d cir tate lyle ii in which we held that the regulation was invalid in light of the reversal by the court_of_appeals for the third circuit we reconsider our holding we now hold that the regulation is valid as a permissible construction of the statutory language that authorizes it to the extent our opinion in tate lyle i is inconsistent we will no longer follow it statutory and requlatory provisions sec_1_267_a_-3 income_tax regs is a legislative_regulation promulgated pursuant to a specific grant of authority in sec_267 that provision makes the authorization with reference to sec_267 the provisions state sec_267 in general -- matching of deduction and payee income item in the case of expenses and interest ----if-- a by reason of the method_of_accounting of the person to whom the payment 1s to be made the amount thereof is not unless paid includible in the gross_income of such person and b at the close of the taxable_year of the taxpayer for which but for this paragraph the amount would be deductible under this chapter both the taxpayer and the person to whom the payment is to be made are persons specified in any of the paragraphs of subsection b then any deduction allowable under this chapter in respect of such amount shall be allowable as of the day as of which such amount is includible in the gross_income of the person to whom the payment is made or if later as of the day on which it would be so allowable but for this paragraph payments to foreign persons the secretary shall by regulations apply the matching principle of paragraph in cases in which the person to whom the payment is to be made is not a united_states_person thus sec_267 provides in general that in the case of amounts owed to certain related_persons specified in sec_267 if the person to whom the amount is owed as a result of that person’s accounting_method need not include the amount in income unless it is actually paid then the person who owes the amount cannot deduct it until it is includible by the first person further sec_267 directs the secretary to issue regulations applying the matching principle of sec_267 to foreign persons the phrase matching principle does not appear in sec_267 and is not defined elsewhere in the code the regulation we are concerned with is sec_1 a - c income_tax regs which in combination with sec_1 a -3 b income_tax regs requires a taxpayer to use the cash_method_of_accounting in deducting amounts of interest which is u s source and not income effectively connected with a u s trade_or_business owed to a related_foreign_person whether or not the foreign_person is exempt from u s tax on such interest under a treaty the parties have stipulated that article of the treaty would have applied to any payments of interest by petitioner on the and subordinated loans before and therefore that the payments would have been exempt from taxes otherwise due under sec_881 and sec_1442 the parties have further stipulated that if sec_1_267_a_-3 income_tax regs is valid petitioner is not for convenience we shall sometimes use the term payor to refer to the person who owes the amount in question and payee to refer to the person to whom the amount is owed even if the amount in question has not been paid entitled to deduct during taxable years and interest accrued on the and subordinated loans tate lyle in tate lyle i we held that sec_1_267_a_-3 income_tax regs insofar as it required an accrual basis taxpayer to use the cash_method with respect to interest owed to a foreign_person that was exempt from u s tax pursuant to treaty was invalid because it was manifestly contrary to the statute we reasoned that the matching principle of sec_267 was as follows an accrual basis taxpayer is not entitled to deduct any amount if it is payable to a related_person and because of the payee’s method_of_accounting the item is not currently includible in the payee’s gross_income tate lyle i pincite further we found the mandate in sec_267 that the secretary apply this matching principle to be absolutely clear on its face thus confining the ambit of the regulations to those situations where the failure of the payor’s deduction to match the payee’s income inclusion was attributable to the payee’s method_of_accounting because sec_1_267_a_-3’s restriction in light of these stipulations we do not consider the impact if any of the fact that the interest on the subordinated loan was owed to snc rather than the schneider lenders we also held in the alternative that the regulation was invalid because its retroactive application violated the due process clause of the constitution the due process issue is not present in the instant case -- on deductions extended to situations where the failure to match was not attributable to the payee’s method_of_accounting but instead was attributable to a treaty exclusion from the payee’s income it went beyond applying the matching principle of sec_267 tate lyle i pincite accordingly insofar as the challenged regulation precluded the deduction of properly accrued interest owed to a foreign_person that was entitled to exclude the interest from gross_income under a treaty it was manifestly beyond the mandate of the statutory authorization and therefore invalid id pincite the court_of_appeals for the third circuit reversed in tate lyle ii the court_of_appeals found that our interpretation failed to give appropriate consideration to the structure of the statute in particular the interaction of sec_267 and if as the tax_court found the plain meaning of sec_267 requires the secretary to apply exactly the same matching principle of sec_267 to foreign persons then the language of sec_267 is redundant tate lyle ii pincite because in the court of appeals’s view congress intended more in enacting sec_267 tate lyle ii pincite n the court concluded that sec_267’s mandate to apply the matching principle in the case of foreign persons was not clear consequently the court_of_appeals reasoned under the chevron_doctrine see 467_us_837 the challenged regulation need only represent a permissible construction of sec_267 based on a review of the legislative_history the court_of_appeals concluded that sec_1_267_a_-3 income_tax regs was a permissible construction and therefore valid rejecting our view that the regulation was manifestly contrary to the statute chevron in light of the court of appeals’ reversal we reconsider our holding in tate lyle i because we are reviewing respondent’s construction of a statute he administers our analysis is governed by chevron chevron u s a inc v natural res def council inc supra see also 142_f3d_973 7th cir chevron_doctrine applies to tax regulations whether legislative or interpretive under chevron when reviewing an agency’s regulatory implementation of a statute we look first to the intent of congress if congressional intent is clear our inquiry ends and we simply apply the clear intent of congress however if congressional intent is not clear the guestion is whether the regulation is based on a permissible construction of the statute chevron u s a inc v natural res def council inc supra pincite thus in the first step of a chevron analysis we must ascertain whether the statute is clear and unambiguous and in the second step we consider whether given ambiguities in the statute the regulation is based on a permissible construction of the statute the agency’s choice among permissible constructions is entitled to deference 517_us_392 indeed where as here the regulation is legislative in character it must be upheld unless arbitrary capricious or manifestly contrary to the statute chevron u s a inc v natural res def council inc supra pincite n y football giants inc v commissioner 117_tc_152 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir analysis a chevron first step in tate lyle i we concluded that the statutory language of sec_267 is clear namely that it authorizes regulations to limit deductions only where a mismatch of a deduction and corresponding income inclusion results from the payee’s method_of_accounting because we reasoned the matching principle of paragraph covers only mismatches attributable to that cause the supreme court recently provided additional guidance for administering the first step of the chevron test in fda v brown -- - williamson tobacco corp 529_us_120 in determining whether the statute is clear for purposes of the chevron_doctrine the supreme court reiterated the fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme and that a reviewing court performing a chevron analysis must fit if possible all parts into an harmonious whole id pincite citations omitted the supreme court enunciated the further principle that the meaning of one statute may be affected by other acts particularly where congress has spoken subsequently and more specifically to the topic at hand id at the time a statute is enacted it may have a range of plausible meanings over time however subsequent acts can shape or focus those meanings id pincite applying these principles the supreme court in brown williamson concluded that the food drug and cosmetic act ch 52_stat_1040 act currently codified pincite u s c sec_301 g and h must be interpreted under chevron to preclude food and drug administration fda regulatory authority over tobacco even though the act gave the fda authority to regulate drugs and combination products and defined those terms in a manner that on its face might appear to cover nicotine and cigarettes respectively the supreme court reached this conclusion because notwithstanding that nicotine -- - and cigarettes might appear to fall within the statutory definitions of drug and combination product when such definitions were considered in isolation consideration of the statute as a whole and in the context of other enactments revealed items that conflicted with any grant of jurisdiction in the act to the fda to regulate tobacco in view of the refinements of the chevron_doctrine in brown williamson we believe our opinion in tate lyle i may have given insufficient attention to fitting all parts of sec_267 into an harmonious whole if as we held in tate lyle i sec_267 authorizes only regulations that address mismatches resulting from the payee’s method_of_accounting then it would appear that sec_267 is redundant in relation to sec_267 as the court_of_appeals for the third circuit reasoned that is because sec_267 would already reach and implicitly authorize regulations covering payments owed to a related_foreign_person with a u s method_of_accounting for such payments moreover as in brown williamson there was a time gap between the enactment of sec_267 and a the latter provision being enacted some years after the former the subsequent enactment of a sec_267 was amended in to the form in effect in the years in issue deficit_reduction_act_of_1984 publaw_98_369 98_stat_704 sec_267 was added to the code in tax_reform_act_of_1986 publaw_99_514 sec continued may under the principles of brown williamson be interpreted as altering the precise contours of sec_267 for purposes of applying the chevron_doctrine that is when considered in isolation sec_267 may well appear to describe a matching principle applicable only to mismatches caused by the payee’s method_of_accounting but when the subsequent enactment of sec_267 1s brought to bear on a ’s meaning that meaning may thereby have been shaped to include something broader especially if a must be construed to harmonize with the rest of the statute and avoid redundancy thus giving due regard to the supreme court’s admonition in fda v brown williamson tobacco corp supra pincite to fit all parts into an harmonious whole and to consider the effect of subsequent enactments when undertaking step one of a chevron analysis we conclude that the meaning of sec_267 is not clear if that section is to be construed to avoid redundancy then the intent of congress in authorizing regulations thereunder is uncertain b chevron second step in light of our conclusion that sec_267 is unclear we proceed to the second step of the chevron analysis continued c 100_stat_2834 both were effective retroactively to taxable years beginning after date deficit_reduction_act_of_1984 publaw_98_369 stat tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2914 -- - in this step we defer to the agency’s choice between conflicting reasonable interpretations of the statute holly farms corp v nlrb u s pincite we examine inter alia legislative_history in the second step of the chevron inguiry see id pincite n a close examination of the legislative_history reveals that congress intended the secretary’s authority under sec_267 to encompass imposition of the cash_method on the payor where the foreign_payee does not have a u s method_of_accounting with respect to the amounts owed sec_267 was added to the code because congress felt the application of sec_267 18s unclear when the related payee is a foreign_person that does not for many code purposes include in gross_income foreign_source_income that is not effectively connected with a u s trade_or_business h rept pincite the extent to which extrinsic factors ie factors outside the statutory language itself may be considered in step one of a chevron analysis may not be entirely clear after fda v brown williamson tobacco corp 529_us_120 there the supreme court clearly considered an extrinsic factor namely subseguent congressional actions as part of step one with respect to legislative_history however the court_of_appeals for the seventh circuit to which an appeal in this case would ordinarily lie generally adheres to the view that legislative_history may not be considered in step one see 250_f3d_1052 7th cir 142_f3d_973 7th cir in light of the position of the court_of_appeals we do not consider legislative_history as part of our analysis of step one of chevron in the instant case see 54_tc_742 affd 445_f2d_985 10th cir c b vol s rept pincite 1986_3_cb_1 in this passage congress expressed its uncertainty as to the application of sec_267 ina situation where the foreign_person has foreign source non- effectively_connected_income that need not for many internal_revenue_code purposes be included in u s gross_income a characteristic of the foregoing type of income is that the foreign recipient lacks a u s method_of_accounting for it if the income need not be included in u s gross_income both the house and senate reports provide an example to illustrate what could be required by the regulations contemplated under sec_267 a for example assume that a foreign_corporation not engaged ina u s trade_or_business performs services outside the united_states for use by its wholly owned u s subsidiary in the united_states that income ie the payment by the u s subsidiary to the foreign parent for the services rendered is foreign_source_income that is not effectively connected with a u s trade_or_business it is not subject_to u s tax or generally includible in the foreign parent’s gross_income under the bill regulations could require the u s subsidiary to use the cash_method_of_accounting with respect to the deduction of amounts owed to its foreign parent for these services h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite we believe this example shows that congress intended to give the secretary authority to require the cash_method for the deduction of amounts owed to a related_foreign_person even where those - - amounts would never be included in the foreign person’s u s gross income--that is irrespective of any method_of_accounting of the foreign_payee ’ we note also that the situation where the amounts owed to the related_foreign_person are foreign source non-effectively connected income is denominated an example of where the regulatory authority conferred was intended to be exercised which suggests other examples were also contemplated where the foreign_payee would lack a u s method_of_accounting the legislative_history goes further in its guidance it specifically contemplates the need for regulations when the amounts owed to a related_foreign_person are eligible for treaty benefits and suggests that it is the absence of a u s method_of_accounting that determines the intended scope of the regulatory authority the house and senate reports both provide regulations will not be necessary when an amount_paid to a related_foreign_person is effectively connected with a u s trade_or_business unless a ’ in 103_tc_656 tate lyle i we acknowledged that the foregoing legislative_history was troublesome with respect to our literal reading of sec_267 and its matching principle as having application only where failures to match were attributable to methods_of_accounting because we conclude in the instant case in contrast to tate lyle i that the statute is not clear the legislative_history must be accorded greater weight moreover as respondent argues the legislative_history for the predecessor of sec_267 suggests that congress enacted that section to cover cases where the payee would not include the amount because the amount was accrued and deducted but never actually paid see s rept 75th cong 1st sess 1937_2_cb_609 --- - treaty reduces the tax in that case present law already imposes matching however regulations may be necessary when a foreign_corporation uses a method_of_accounting for some u s tax purposes eg because some of its income is effectively connected but when the method does not apply to the amount that the u_s_person seeks to accrue h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite we believe a set of principles is discernible from the foregoing the authority granted by sec_267 does not apply ie regulations will not be necessary in the case of effectively_connected_income because we infer the foreign recipient in this instance would have a u s method_of_accounting for such income triggering a straightforward application of sec_267 a e present law already imposes matching regulations under sec_267 would be necessary however where treaty benefits are available finally the last sentence in the passage illustrates the fundamental principle underlying the intended regulatory authority in our view namely the scope of the regulations under sec_267 is generally determined by the presence or absence of a u s method_of_accounting for the income item in the hands of the foreign recipient where the u_s_payor seeks to accrue a deduction with respect to that item we also note that other provisions of the regulations that have been issued pursuant to sec_267 e besides the provision at issue herein reflect this principle the provisions in general impose the cash_method on the u_s_payor under sec_267 only where the related foreign_payee lacks a u s method_of_accounting for the item otherwise accruable by the continued -- - petitioner relies on the same passages from the legislative_history previously quoted to argue that the regulation at issue exceeds the secretary’s authority first with respect to the example cited in the legislative_history petitioner argues that the passage indicates that congress authorized regulations to cover only the situation set out in that example ie where the amount owed to the foreign_person is neither u s source nor effectively_connected_income according to petitioner congress did not authorize regulations covering amounts owed that are u s source income as in the instant case petitioner effectively reads for example as used in the committee reports as denoting the exclusive scenario in which the regulatory authority was intended to operate we think this is at best a strained reading of for example and that the ordinary usage of that phrase does not suggest exclusivity regardless of whether petitioner or respondent with whom we happen to agree has the better interpretation of the passage we conclude that respondent’s construction as embodied in the challenged regulation is a permissible one under the chevron_doctrine that settles the matter respondent’s interpretation of the regulatory authority granted in sec_267 1s reasonable in light of the legislative_history and therefore is entitled to continued payor and apply sec_267 where such payee has a u s method_of_accounting for the item - - deference under 467_us_837 as a permissible construction the regulation is ipso facto not manifestly contrary to the statute petitioner also mounts an argument based on the previously quoted passage from the committee reports that cites instances where a treaty reduces the tax emphasis added petitioner argues that congress thereby intended to distinguish between reductions and eliminations of tax by treaty citing respondent’s maintenance of that distinction in other contexts therefore the argument goes congress intended to authorize regulations in the case of reductions but not eliminations of tax by treaty such as exist in the instant case for the same reasons just outlined petitioner’s argument must fail even if petitioner’s interpretation were the better one it cannot be said that respondent’s position in the challenged regulation--to the effect that the committee report’s use of reduction encompasses elimination of tax by treaty--is an impermissible construction of the statute under the chevron_doctrine respondent’s position prevails b treaty nondiscrimination provision petitioner argues in the alternative that sec_1 a - income_tax regs as applied in this case violates article of the treaty article - treaties and statutes are viewed under the constitution as on the same footing 124_us_190 cited in am air liguide inc subs v commissioner 116_tc_23 see sec_894 sec_7852 indeed when a treaty and statute relate to the same subject the courts will always endeavor to construe them so as to give effect to both if that can be done without violating the language of either but if the two are inconsistent the one last in date will control the other whitney v robertson supra pincite for the reasons outlined below we do not believe that sec_267 and sec_1_267_a_-3 income_tax regs are inconsistent with article ’ article provides as follows a corporation of a contracting state the capital of which is wholly or partly owned or controlled directly or indirectly by one or more residents of the other contracting state shall not be subjected in the first-mentioned contracting state to any taxation or any requirement connected therewith which is other or more burdensome than the taxation and connected requirements to which a corporation of that first- mentioned contracting state carrying on the same activities the capital of which is wholly owned by one or more residents of that first-mentioned state is or may be subjected we note that the rule establishing parity between treaties and federal laws concerns statutes rather than treasury regulations and that petitioner is challenging the regulation in guestion rather than the statute however we need not and do not decide whether the regulation is equivalent to a statute for these purposes because we find that it does not violate article see blessing dunahoo income_tax treaties of the united_states par a ii cf am air liguide inc subs v commissioner 116_tc_23 113_tc_309 - - thus for purposes of the instant case article provides that a u s_corporation owned by french residents french-owned corporation shall not be subjected to u s taxation that is other or more burdensome than the taxation to which a u s_corporation owned by u s residents u s -owned corporation carrying on the same activities as the french-owned corporation is subjected petitioner argues that petitioner a french-owned corporation is subjected to other or more burdensome taxation than a u s -owned corporation would be we disagree article prevents other or more burdensome treatment based on the residence of the owners of the capital of the corporation article does not apply when there is no connection between the residence of the owners and the different tax treatment that results under u s law see generally vogel klaus vogel on double_taxation conventions art par 3d ed the provision does not protect enterprises in which non-residents participate against discrimination generally when there is no connection between the discrimination and the ownership of capital by foreigners petitioner does not seem to dispute this rather petitioner argues that different treatment in the instant case is connected to the residence of the owners ie that petitioner is denied an accrual basis deduction for interest amounts owed to its foreign - - owner but a hypothetical u s -owned corporation would be permitted accrual basis deductions for interest amounts owed to its u s owner as long as that owner used the accrual_method we are not persuaded by petitioner’s supposed connection sec_1_267_a_-3 income_tax regs operates independently of the residence of the owners of the payor corporation the fact that payments to a foreign owner might be treated differently from payments to a u s owner is merely incidental as respondent argues the basis for deferring the interest_deduction under the challenged regulation is dependent entirely on the u s tax treatment of the payment in the hands of the foreign_corporation not the identity or nationality of the owner of the payor this is clear when the operation of sec_1_267_a_-3 income_tax regs is examined more closely for instance a u s_corporation whether u s -owned or foreign- owned must in general deduct on the cash_method interest payments to a related_foreign_person that are not effectively_connected_income of that foreign_person sec_1 a --3 b as noted earlier see supra note none of the interest with respect to the subordinated loans was owed to petitioner’s parent schneider because it was all owed to snc during the years in issue thus petitioner’s argument would not apply to the interest on the subordinated loans however the interest on the subordinated loan was owed to schneider making petitioner’s argument relevant to that interest in any event we find that sec_1_267_a_-3 income_tax regs does not violate article rendering moot whether the interest at issue was owed to schneider or to snc -- p7 - and c income_tax regs further payments of interest that are effectively_connected_income may be deducted on the accrual_method if the foreign_payee uses the accrual_method again without regard to the residence of the owners of the payor sec_1_267_a_-3 and income_tax regs thus if a u s_corporation is making a payment of interest to a related_foreign_person the accounting_method for deducting the amount depends on whether the interest is or is not effectively_connected_income and on whether the payee uses the accrual_method not on the residence of the owners of the u s_corporation see also sec_1 a -3 c income_tax regs amounts owed to controlled_foreign_corporation and similar enterprises are deductible on the accrual_method if the enterprise uses the accrual_method in sum there is nothing in the regulation in issue that subjects petitioner to other or more burdensome taxation thus there is no violation of article conclusion we conclude that sec_1_267_a_-3 income_tax regs is a valid exercise of the regulatory authority granted in sec_267 and does not violate article of the treaty to the extent any other arguments of the parties are not addressed they are moot irrelevant or meritless to reflect the foregoing an appropriate order will be issued reviewed by the court swift gerber colvin halpern beghe laro foley and marvel jj thornton - agree with the majority opinion whalen j dissents - - ruwe j dissenting sec_267 prevents an accrual basis taxpayer from currently deducting any amount payable to a related_person if the amount is not currently includable in the payee’s gross_income because of the payee’s method_of_accounting sec_267 authorizes regulations to apply the matching principle of sec_267 in cases where the payee is a foreign_person as explained in the commissioner’s notice sec_267 of the code provides generally that a taxpayer may not deduct any amount owed to a related_party as defined in sec_267 until it is includible in the payee’s gross_income if the mismatching arises because the parties use different methods_of_accounting sec_267 authorizes the secretary to issue regulations applying this principle to payments to related foreign persons notice 1989_2_cb_402 emphasis added nevertheless sec_1_267_a_-3 income_tax regs puts accrual_method taxpayers who could otherwise deduct interest payable to a related_foreign_person on the cash_method_of_accounting even though pursuant to a treaty the interest is not and never will be includable in the payee’s gross_income the regulation would disallow the deduction for accrued interest regardless of the fact that the exclusion from the payee’s gross_income has nothing to do with payee’s method_of_accounting as more fully set forth in our plurality opinion in 103_tc_656 the regulation goes beyond the scope of the regulatory authority specifically granted in section - - a because it is not based on the matching principle stated in sec_267 the majority states that restricting the scope of the regulations under sec_267 to the application of the matching principle articulated in sec_267 would make sec_267 redundant but sec_267 literally authorizes regulations only in order to apply the matching principle of sec_267 sec_267 was enacted because congress perceived some uncertainty in how to apply the matching principle where the payee was a foreign_person it does not authorize regulations that change the matching principle thus the commissioner correctly argued in tate lyle inc sec_267 only clarified existing tax law k k here sec_267 was enacted to clarify sec_267 which had been effective since tax_reform_act_of_1984 pub_l_no sec_174 because sec_267 is a technical correction or clarification of the earlier law it too was made effective by congress for tax years beginning after date pub_l_no ‘for example in the case of a foreign_payee there was uncertainty whether the terms gross_income and method_of_accounting referred to gross_income and method_of_accounting for u s tax purposes in 103_tc_656 we agreed with respondent that the terms gross_income and method_of_accounting as used in sec_267 meant for u s tax purposes --- - dollar_figuredollar_figure c tate lyle inc subs v commissioner supra pincite following this rationale the commissioner argued in tate lyle inc that even without sec_267 and sec_1_267_a_-3 income_tax regs the taxpayer’s interest could only be deducted when paid id in tate lyle inc we explained in great detail why sec_1_267_a_-3 income_tax regs goes well beyond applying the matching principle defined in sec_267 on the basis of that analysis i believe that the portion of the regulations that would preclude petitioner from accruing and deducting the interest in question is manifestly beyond the statutory authorization and therefore is invalid see 255_f3d_1357 fed cir wells cohen chiechi and vasquez jj agree with this dissenting opinion 7in tate lyle inc subs v commissioner supra we rejected this argument and it appears that the majority in the instant case also rejects any argument that petitioner’s claimed interest_deduction would be disallowed under sec_267 even without enactment of sec_267 and sec_1 a --3 income_tax regs
